DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-8 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “an emitting unit” in L2 claim 1 is a generic placeholder that invokes 35 U.S.C 112f. The corresponding structure in the specification is not present. Therefore, the claim can not be interpreted and is indefinite.
The limitation “receiving unit” in L3 of claim 1 invokes 35 U.S.C. 112(f). A review of the specification reveals that the corresponding structure is an avalanche photodiode (APD) as described in para. [0033] of the specification.
The limitation “spectrum receiving unit” in L6 claim 1 is a generic placeholder that invokes 35 U.S.C 112(f.) The corresponding structure in the specification is not present. Therefore, the claim can not be interpreted and is indefinite.
The limitation “analyzing unit” in L3 of claim 6 invokes 35 U.S.C. 112(f). A review of the specification reveals that the corresponding structure is a plurality of analog-to-digital conversion circuit as described in para. [0036] of the specification.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “an emitting unit” in L2 claim. The corresponding structure in the specification is not present. Claims 2-7 are rejected on the same basis as claim 1 for dependency reasons.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “spectrum receiving unit” in L6. The corresponding structure in the specification is not present. Claims 2-7 are rejected on the same basis as claim 1 for dependency reasons.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “an emitting unit” in L2 claim. The corresponding structure in the specification is not present. Therefore, the claim can not be interpreted and is indefinite.
Claims 2-7 are rejected on the same basis as claim 1 for dependency reasons.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “spectrum receiving unit” in L6. The corresponding structure in the specification is not present. Therefore, the claim can not be interpreted and is indefinite.
Claims 2-7 are rejected on the same basis as claim 1 for dependency reasons.
Claim 3 recites the limitation "the light splitting ratio" in L5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the light splitting ratio" in L3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 101710178 A; pub. Dec. 4, 2011) in view of Zhou et al. (CN 203385859; pub. Jan. 8, 2014).
Regarding claim 1, Yang et al. disclose: a laser distance measuring device (para. [0011] lidar), the device comprising an emitting unit (fig.1 item 1), a reflecting mirror (fig.1 item 3), an emitting lens (fig.1 item 2), a receiving lens (fig.1 item 4), and a receiving unit (fig.1 item 15), wherein the laser distance measuring device further comprises: at least one spectroscope (fig.1 items a6, b7, c8) provided between the receiving lens and the receiving unit, which is arranged successively on the same optical propagation path; at least one spectrum receiving unit arranged in a one-to-one correspondence with the spectroscope (photodetector 12 corresponding to 6a, photodetector 13 corresponding to 7b, photodetector 14 corresponding to 8c); wherein the emitting unit emits a light signal, which, after being reflected by the reflecting mirror, to reach a measured target (para. [0019], [0027]); the measured target reflects the light signal to form a returning light signal, which, after running through the receiving lens (fig.1 para. [0019], [0027]), is split by the spectroscope (fig.1 item 6a) nearest to the receiving lens into a penetrating light signal penetrating through the spectroscope (fig.1 6a & 7b) and a reflected light signal reflected by the spectroscope (fig.1 signal between 6a, 9 & 12) according to a light splitting ratio (incoming signal is partially reflected and partially passed); the penetrating light signal runs through the other spectroscopes successively along the optical propagation path (signal between 7b and 8c), wherein a reflected light signal is generated (signal between 7b and 13; signal between 8c and 10 & 14) when the penetrating light signal runs through each spectroscope; each reflected light signal is received by a spectrum receiving unit corresponding to the spectroscope generating the reflected light signal (items 12 via 9; 13; 14 via 10; para. [0019], [0027]); the penetrating light signal, after penetrating through the spectroscope (fig.1 item 8c) farthest from the receiving lens, is received by the receiving unit (15 via 11). Yang et al. are silent about: the emitting unit emits a light signal, which, after reflected by the reflecting mirror, runs through the emitting lens to reach a measured target.
In a similar field of endeavor, Zhou et al. disclose: the emitting unit (fig.2 item 301) emits a light signal, which, after reflected by the reflecting mirror (fig.2 item 303), runs through the emitting lens (fig.2 item 305) to reach a measured target (para. [0051]) motivated by the benefits for fast imaging speed, high measurement accuracy and work efficiency (Zhou et al. para. [0010]).
In light of the benefits for fast imaging speed, high measurement accuracy and work efficiency as taught by Zhou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yang et al. with the teachings Zhou et al.
Regarding claim 2, Yang et al. disclose: the number of the spectroscopes is more than two (fig.1 items a6, b7, c8), which constitute a light splitting array; the optical propagation path going through the spectroscopes is a straight line (fig.1 shows items a6, b7, c8 are arranged on a straight light); when the returning light signal runs through the light splitting array, the energy of the penetrating light signal penetrating through the spectroscopes is attenuated step by step in term terms of the light splitting ratios of the spectroscopes (this is a functional language that does not further limit the claim).
Regarding claim 4, Yang et al. disclose: the light splitting ratio of the spectroscope is between 1:1 and 1:10 (obvious in view of fig.1 items a6, b7, c8, because there needs to be enough transmitted light to enable accurate measurement).
Regarding claim 5, Yang et al. disclose: the receiving unit (fig.1 item 15) and the spectrum receiving units (photodetector 12, photodetector 13, photodetector 14) are photoelectric conversion elements, which convert the received light signals into electric signals, the magnitude of the amplitude of the electric signals reflecting that of the energy of the light signals (item is 15 is also a photodetector, when photodetectors detect light they generate an electrical signal that is proportional to the detected light, the electrical signal has an amplitude).
Regarding claim 7, Yang et al. disclose: the light signal emitted by the emitting unit is a pulse signal (para. [0012]).





Allowable Subject Matter
Claims 3, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior arts fail to teach, disclose, suggest or make obvious: the light splitting ratio of each of the spectroscopes is 1:4.
Regarding claim 6, Yang et al. and Zhou et al. disclose: the laser distance measuring device further comprises an analyzing unit (fig.1 item 17), which is connected with the receiving unit (fig.1 item 15). The prior arts fail to teach, disclose, suggest or make obvious: the spectrum receiving unit, has an amplitude threshold set therein, and is used for comparing the amplitudes of the electric signals converted by the receiving unit and the spectrum receiving units with the amplitude threshold.

Claim 8 is allowed.
Regarding independent claim 8, Yang et al. and Zhou et al. disclose: 
Step S1: controlling an emitting unit of the laser distance measuring device to emit a light signal, which, after being reflected by a reflecting mirror, running through an emitting lens, to reach a measured target:
Step S2: the measured target reflecting the light signal to form a returning light signal, and the returning light signal, after running through a receiving lens, being split by a spectroscope nearest to the receiving lens into a penetrating light signal penetrating through the spectroscope and a reflected light signal reflected by the spectroscope according to a light splitting ratio;
Step S3: the penetrating light signal running through the other spectroscopes successively along the optical propagation path, wherein a reflected light signal is generated when the penetrating light signal runs through each spectroscope;
Step S4: each reflected light signal being received and converted to an electric signal by a spectrum receiving unit corresponding to the spectroscope generating the reflected light signal:
Step S5: the penetrating light signal, after penetrating through the spectroscope farthest from the receiving lens, being received and converted to an electric signal by the receiving unit (see rejection of claim 1).
The prior arts fail to teach, disclose, suggest or make obvious: 
Step S6: an analyzing unit judging successively whether the amplitudes of the electric signals converted by the spectrum receiving units and the receiving unit are less than an amplitude threshold;
Step S7: if the amplitude of at least one of the electric signals converted by the spectrum receiving units and the receiving unit is less than the amplitude threshold, selecting the one with the greatest amplitude from the electric signals with the amplitudes less than the amplitude threshold as the measurement data.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884